Citation Nr: 0805649	
Decision Date: 02/19/08    Archive Date: 03/03/08

DOCKET NO.  06-04 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for malaria.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel





INTRODUCTION

The veteran served on active duty from July 1967 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

1.  The veteran's malaria is not related to his active 
military service.

2.  The veteran did not have malaria within one year of 
separation from active military service.


CONCLUSION OF LAW

Malaria was not incurred in or aggravated by active military 
service, and it may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military duty.  38 U.S.C.A. § 1110.  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Certain chronic diseases, such as malaria, are presumed to 
have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service medical records are negative for any complaints, 
diagnosis, or treatment for malaria.

Presumptive service connection is not warranted because there 
is no evidence of malaria within one year of discharge from 
service.  There are no post-service treatment records 
relating to malaria until April 1994.  This was approximately 
24 years after the veteran's April 1970 discharge.

The veteran's primary care physician, Dr. Skolnick, noted a 
history of malaria in an April 1994 report.  He noted that 
the veteran was hospitalized for malaria while in Vietnam.  
However, the record shows no evidence of this 
hospitalization.  

There was a considerable length of time between the veteran's 
separation from service and his treatment for malaria.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service).  Given the length of time 
between the veteran's separation from military service and 
his treatment for malaria, the record is against finding a 
continuity of objectively verifiable symptomatology.  
38 C.F.R. § 3.303(d).  Service connection for malaria is 
denied.

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
veteran in August 2005 of the information and evidence needed 
to substantiate and complete a claim for service connection, 
to include notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain.  VA informed the claimant of the need to 
submit all pertinent evidence in his possession.  The 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim.  

The Board acknowledges that the veteran was not given the 
specific notice required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (as the degree of disability and effective 
date of the disability are part of a claim for service 
connection, VA has a duty to notify claimants of the evidence 
needed to prove those parts of the claim) until March 2006.  
The failure to provide more timely notice is harmless in this 
instance, however, because the preponderance of the evidence 
is against the appellant's claim for service connection for 
malaria, and any questions as to the appropriate disability 
rating or effective date to be assigned are moot.

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining service medical and personnel records.  A VA 
examination was afforded with regard to malaria. 

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication. 


ORDER

Entitlement to service connection for malaria is denied.


REMAND

The RO did not attempt to verify the veteran's stressors by 
sending a request to the U.S. Army and Joint Services Records 
Research Center (JSRRC) (previously known as the U.S. Armed 
Service Center for Research of Unit Records - USASCRUR).  The 
veteran submitted his Information in Support of Claim for 
Service Connection for Post-Traumatic Stress Disorder (PTSD) 
Form in September 2005.  While not complete in all respects, 
the information submitted, including names, dates, and units 
of casualities, should be sufficient for verification through 
JSRRC.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to verify the veteran's 
reported stressors through JSRRC.  If 
there is insufficient information for 
successful verification, the lack of 
sufficient information to verify the 
reported stressors should be documented in 
the claims folder.

2.  If stressor verification is successful, 
schedule the veteran for a VA psychiatric 
examination by a physician with appropriate 
expertise to determine whether the 
appellant suffers from PTSD or any other 
psychiatric condition.  The claims folder 
must be made available for the examiner to 
review.  For each diagnosis, the examiner 
should state a medical opinion as to 
whether it is at least as likely as not 
(i.e., probability of 50 percent or 
greater) that the diagnosis is the result 
of any in-service stressors.  A complete 
rationale for any opinions expressed must 
be provided.

3.  Readjudicate the claim of entitlement 
to service connection for PTSD.  If the 
determination remains unfavorable to the 
veteran, issue a supplemental statement of 
the case and provide an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


